DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Ryan Smith on 25 April 2022.
The application has been amended as follows: 

11. (Currently amended) A method of detecting increased levels of superoxide production above basal in a test sample from a subject suspected or known to have cancer, or a subject previously known to be in cancer remission, said method comprising: 
(a) contacting a test whole blood sample obtained from said subject with phorbol myristate acetate (PMA) and luminol; 
(b) after a selected time period, measuring a chemiluminescence resulting from step (a); 
(c) wherein an increased chemiluminescence is the measured chemiluminescence in step (b) and is higher than a basal chemiluminescence level measured from contacting with PMA and luminol a control whole blood sample obtained from a subject who does not have cancer[[.]],
wherein said measured chemiluminescence correlates with one or more criteria equating with a cancer status, whereby cancer status is determined;
said one or more criteria being selected from no tumor, a tumor size range, metastases or no metastases; and
wherein the increased chemiluminescence above the basal chemiluminescence level is associated with progression of cancer ranking on the basis of tumor size or progression to metastases.

Allowable Subject Matter
Claims 11, 14-15, and 19-24 are allowed.

The Declaration under 37 CFR 1.132 filed 15 September 2021 is sufficient to overcome the rejection of claims 11, 14-15, and 19-24 based upon nonstatutory double patenting over US Patent No. 7,838,262 (Mian et al., Iss. 23 November 2010); and 35 USC 103 over Mian (US 2006/0014235) in view of Serrero (US 2011/0223623). As Applicant argues, Mian is directed towards a different method comprising a method of assessing physiological status due to a psychological stressor (abstract) and not assessing cancer status as claimed in the instant application

The following is an examiner’s statement of reasons for allowance: Mian discloses a method assessing physiological status due to a psychological stressor (abstract), said method comprising: (a) contacting a test whole blood sample (sample which may be whole blood, see claim 4) obtained from said subject with an inducer capable of stimulating superoxide production in neutrophils under conditions suitable for such stimulation in said sample (paragraph [0007]; claims 1 and 4); (b) determining the increase of superoxide production above basal in said test sample after a time period to obtain a first result (paragraph [0008], claim 1) and (c) comparing said first result (increase in superoxide production) with a second comparator result (determining the increase of superoxide production) which is a pre-determined threshold (superoxide production above basal observed in a control sample) which correlates with one or more criteria equating with a physiological status ("comparing the increase in superoxide production above basal observed in said test sample with the increase in superoxide production above basal observed in a control sample as defined in (b) above under the same conditions") ([0009]); superoxide production is detected using luminol as an amplifier and the resulting chemiluminescence is measured (paragraphs [0027], [0050], and [0066], claims 10-11).
However, Mian is silent on a method of detecting increased levels of superoxide production above basal in a test sample from a subject suspected or known to have cancer, or a subject previously known to be in cancer remission, said method comprising wherein an increased chemiluminescence is the measured chemiluminescence in step (b) and is higher than a basal chemiluminescence level measured from contacting with PMA and luminol a control whole blood sample obtained from a subject who does not have cancer, and wherein said measured chemiluminescence correlates with one or more criteria equating with a cancer status, whereby cancer status is determined. 
Mian was modified in the previous non-final office action by Serrero and discloses the analogous art of providing methods for the diagnosis and determination of prognosis of cancer patients (abstract). Serrero teaches that treatment decisions for patients with cancer (breast cancer) are frequently based upon the size of a tumor and enables determination of the stage of cancer progression (paragraph [0009]) and that detection of metastasis enables aggressive early treatment (paragraph [0020]).
 However, this prior art neither teaches nor fairly suggests a method wherein said measured chemiluminescence correlates with one or more criteria equating with a cancer status, whereby cancer status is determined; said one or more criteria being selected from no tumor, a tumor size range, metastases or no metastases; and wherein the increased chemiluminescence above the basal chemiluminescence level is associated with progression of cancer ranking on the basis of tumor size or progression to metastases. 
Additionally, Mian is directed towards a method comprising a method of assessing physiological status due to a psychological stressor (abstract) and not assessing cancer status as claimed in the instant application. Therefore, there is no motivation to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Mian by the teachings of Serrero and would not have conceivably arrived at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                        

/JENNIFER WECKER/Primary Examiner, Art Unit 1797